Citation Nr: 1806046	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for proctocolectomy and ileal pouch anal anastomosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned during a hearing in July 2017. A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's diagnosed proctocolectomy and ileal pouch anal anastomosis is etiologically related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for proctocolectomy and ileal pouch anal anastomosis have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection for proctocolectomy and ileal pouch anal anastomosis, that claim has been granted, as discussed below. Any error related to VA's duty to notify and/or assist on that claim is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). When aggravation of a non service connected disability is proximately due to or the result of a service connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran contends that his diagnosed proctocolectomy and ileal pouch anal anastomosis developed as a result of his active service, to include his contraction of a sexually transmitted disease. 

At his July 2011 hearing the Veteran testified he was diagnosed with prostatitis as a result of his sexually transmitted disease contracted while in service, diagnosed in service as urethritis, immediately upon discharge from active service. He further testified that he received treatment for prostatitis in the form of antibiotics which caused him to develop his currently diagnosed proctocolectomy and ileal pouch anal anastomosis.

Service treatment records reflect a March 1969 and an April 1971 diagnosis of urethritis with urethral discharge. Both were noted to have occurred in the line of duty and not due to his misconduct. The record also reflects the Veteran reported exposure in February 1969 and March 1971. He was subsequently given oxytetracycline and other antibiotics to treat the infections. 

A November 2011 statement from the Veteran's private physician noted the Veteran's continual sexually transmitted disease contractions while in service. The physician detailed the Veteran's continual disease contractions manifested into prostatitis which was treated with various antibiotics for many years. These antibiotics, the physician opined, resulted in bleeding from the rectum and colon which ultimately became chronic ulcerative colitis. Finally, the physician opined that the sequence of the Veteran's prostatitis, chronic ulcerative colitis, and ultimately his diagnosed proctocolectomy and ileal pouch anal anastomosis was caused by his active military service.

A July 2012 VA examination record noted a normal penis and testes. The examiner also noted previous medical treatment records of acute urethritis and a perianal examination of swelling, edema, and inflammation of the entire rectal area as due to fungal overgrowth secondary to antibiotic treatment for prostatitis. The examiner opined that the claimed disability was less likely than not related to service as the Veteran had no evidence of varicocele on examination. 

Medical treatment records reflect continual complaints and treatment of prostatitis with antibiotics as well as complaints and treatment of ulcerative colitis which resulted in surgeries related to the Veteran's claimed disability.  

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's proctocolectomy and ileal pouch anal anastomosis disability was incurred in or related to his active service. The Veteran has submitted detailed correspondence regarding the claimed disability, the disability's aggravation from treatment of sexually transmitted diseases contracted while in service with antibiotics, and the continued symptomatology of the claimed disability as it has progressed since active service. The Board finds these statements credible as they have been supported by and have remained consistent with the evidence of record. Furthermore, the Veteran has provided a November 2011 private physician's statement that has established a nexus between his claimed proctocolectomy and ileal pouch anal anastomosis disability to the treatment for sexually transmitted diseases contracted in active service, specifically opining that it was probable that the antibiotics used to treat the Veteran's sexually transmitted diseases caused his chronic ulcerative colitis which manifested into his claimed disability of proctocolectomy and ileal pouch anal anastomosis. There is no evidence indicating that the private physician is not competent or credible, and as the opinion is supported by a rationale, it is entitled to probative weight. The Board also acknowledges the July 2012 examiner's negative nexus opinion in which the examiner opined that the claimed disability was less likely than not related to service as the Veteran had no evidence of varicocele on examination. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the opinion is also entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102. The Veteran's claim for service connection for proctocolectomy and ileal pouch anal anastomosis is granted.







ORDER

Entitlement to service connection for proctocolectomy and ileal pouch anal anastomosis is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


